J-A01009-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PEOPLESHARE, LLC                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEN VICKERY AND BEACON HILL                :
    STAFFING GROUP, LLC                        :
                                               :   No. 476 EDA 2020
                       Appellants              :

               Appeal from the Order Entered December 30, 2019
      In the Court of Common Pleas of Montgomery County Civil Division at
                            No(s): No. 2019-15863


BEFORE:      BENDER, P.J.E., OLSON, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                              FILED MAY 18, 2021

        Ken Vickery (“Mr. Vickery”) and Beacon Hill Staffing Group, LLC

(“Beacon Hill”) (collectively “Appellants”) appeal from the December 30, 2019

order granting the motion for a preliminary injunction filed by PeopleShare,

LLC (“PeopleShare”). Upon review, we are constrained to dismiss this appeal

as moot.

        This action was commenced by PeopleShare in June of 2019, with the

filing of a complaint seeking damages and injunctive relief for actions of the

employee, Mr. Vickery, and his new employer, Beacon Hill, taken before and

after Mr. Vickery switched jobs, “to compete against PeopleShare for its clients

and employees and [to] use its confidential information in violation of

restrictive covenants [Mr.] Vickery had entered into with PeopleShare in
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A01009-21



coming to work for it.” Trial Court Opinion (“TCO”), 8/14/20, at 1. Along with

the complaint, PeopleShare filed a motion for preliminary injunction, pursuant

to Pa.R.C.P. 1531. Id. at 1-2. Appellants filed an answer and new matter to

the complaint, and a hearing on the motion for preliminary injunction was

scheduled for October 11, 2019. Id. at 2-3. After the first day of hearing,

the trial court scheduled the proceeding for an additional half-day on October

23, 2019, at which time further testimony was heard. Id. at 5.

       The trial court provided:

       The evidence in totality depicted a scenario in which [Mr.] Vickery,
       who had no experience in the field of temporary staffing, had
       come to work for PeopleShare as a branch manager[,] in early
       2015.     Although PeopleShare had sent him a package of
       contractual documents with parameters of the job and terms of
       the agreement in advance of starting work, these documents did
       not set forth, among other things, the specific formula for
       calculating [the] commissions and bonuses [Mr.] Vickery was to
       receive. According to PeopleShare’s witnesses (its principal and a
       hiring manager), regular practice was to send such a package of
       documents to a prospective employee[,] along with restrictive
       covenants of noncompetition, nonsolicitation, and confidentiality,
       and there was evidence they were sent to [Mr.] Vickery, though
       he claimed he did not receive them. In any event, he signed the
       restrictive covenants upon commencing work at the firm,[1] and
       during his time there[,] he presented similar packages containing
       the restrictive covenants to other prospective employees in whose
       hiring he was involved.

       After about four years on the job, [Mr.] Vickery left PeopleShare’s
       employ in dissatisfaction over commissions and bonuses, or the
       lack thereof. He immediately went to work for Beacon Hill, a
____________________________________________


1 The record reflects that Mr. Vickery executed an employment restrictive
covenant agreement with PeopleShare, which contained both confidentiality
and noncompete provisions, on January 19, 2015 (hereinafter “Restrictive
Covenant”). See Complaint, 6/19/19, at Exhibit A (Restrictive Covenant).

                                           -2-
J-A01009-21


       competing firm in the temporary-staffing business, in derogation
       of the one-year and fifty-mile prohibitions of the restrictive
       covenants[] and[,] in doing so[,] provided Beacon Hill with
       information on clientele from PeopleShare’s records, which he
       uploaded onto Beacon Hill’s computer system, as well as soliciting
       and providing a reference from a PeopleShare client to obtain the
       Beacon Hill job. The parties differed about many of the details of
       [Mr.] Vickery’s hiring at PeopleShare, what he did while there, and
       his leaving the firm to go to Beacon Hill[.] … [O]n the whole[,] the
       [c]ourt found itself tending to believe the testimony of
       PeopleShare’s witnesses and finding [Mr.] Vickery’s [testimony]
       not as credible[,] or even evasive on key issues.
Id. at 5-6.

       On December 30, 2019, after deliberating on the evidence presented at

the hearing and the parties’ court-ordered, post-hearing briefs, the trial court

granted PeopleShare’s motion for a preliminary injunction.          See Order,

12/13/19, at 1-2. The order expressly prohibited Mr. Vickery from “contacting

(directly or indirectly) any entity or person with whom he had contact on

behalf of [PeopleShare], while employed by [PeopleShare],” and from

“competing with [PeopleShare] within fifty miles of [PeopleShare’s] offices”

for a period of one year from the entry of the order. Id. at 1 ¶¶ 1-2. The

order further prohibited Beacon Hill from assisting Mr. Vickery in soliciting

PeopleShare’s clients for a period of one year from the date of its entry on the

docket. Id. at ¶3.2



____________________________________________


2 “This order will be effective upon the posting of bond of $500 by
[PeopleShare].” Id. at 2 ¶6. We glean from the record that the required bond
was paid on December 31, 2019.



                                           -3-
J-A01009-21



       On January 22, 2020, Appellants filed a motion for reconsideration of

the December 30, 2019 order. Appellants subsequently filed a timely notice

of appeal on January 29, 2020, while the motion for reconsideration was still

pending.3 The trial court did not direct Appellants to file a Pa.R.A.P. 1925(b)

concise statement of matters complained of on appeal.

       Herein, Appellants present the following issues for our review:

       I.     Whether this Court can properly consider Appellants’ appeal
              when Appellants properly followed the Pennsylvania Rules
              of Appellate Procedure to timely appeal the trial court’s
              order, including timely providing notice to the trial court
              based on information available and ordering the requisite
              testimony transcripts of the preliminary injunction hearing?

       II.    Did the trial court abuse[] its discretion by finding
              [PeopleShare] was likely to prevail on the merits when …
              [the] Restrictive Covenant clearly lacked additional
              consideration to be enforceable?

       III.   Did the trial court abuse its discretion by issuing an
              overbroad order in geographic and temporal scope of the
              Restrictive Covenant by prohibiting [Mr.] Vickery from
              working within fifty miles of all [PeopleShare’s] offices and
              by prohibiting [Mr.] Vickery from providing placement
              services   different   than    the    services  offered by
              [PeopleShare]?

       IV.    Did the trial court abuse its discretion by expanding the
              scope of the Restrictive Covenant to include a larger
____________________________________________


3 We observe that the mere filing of a motion for reconsideration is insufficient
to toll the 30-day appeal period triggered by the entry of an appealable order.
See Valley Forge Center Associates v. Rib-It/K.P., Inc., 693 A.2d 242,
245 (Pa. Super. 1997). Hence, “although a party may petition the court for
reconsideration, the simultaneous filing of a notice of appeal is necessary to
preserve appellate rights in the event that either the trial court fails to grant
the petition expressly within 30 days, or it denies the petition.” Id. (citing
Pa.R.A.P. 1701, Note). Instantly, the docket reflects that no ruling was made
by the trial court on Appellants’ motion for reconsideration.

                                           -4-
J-A01009-21


              geographical restricted territory and extending the duration
              of the restrictive period?

Appellants’ Brief at 4 (unnecessary capitalization and emphasis omitted).

       Before we may address the merits of Appellants’ claims, we must

determine whether these issues are properly before us. In general, an order

granting a preliminary injunction is an interlocutory order appealable as of

right. See Pa.R.A.P. 311(a)(4). Nonetheless, the trial court requested that

we quash this appeal due to Appellants’ failure to properly serve their notice

of appeal on the trial court judge, pursuant to Rule 906(a)(2). TCO at 7-9

(citing Pa.R.A.P. 906(a)(2) (requiring an appellant to serve, “concurrently with

the filing of the notice of appeal[,]” copies thereof, upon the judge of the court

below)) (emphasis added). It noted that instead of serving the Honorable

Emmanuel A. Bertin, the judge who entered the order subject to appeal, that

Appellants improperly served their notice of appeal on the Honorable Virgil B.

Walker, who was subsequently assigned to handle emergency motions,

commencing in January of 2020. Id. at 7-8. Appellants argue, however, that

they timely provided proper notice of this appeal, pursuant to Rule 906(a)(2),

“based on the information available” to them at the time. Appellants’ Brief at

11.4 Relying on this information, they served Judge Walker with their notice


____________________________________________


4Appellants explain that they sought clarification as to the presiding trial judge
over this matter, and that they were advised by the Montgomery County Court
Administration that Judge Bertin had retired, and that Judge Walker had been
assigned to the matter on an emergency basis to hear Appellants’ then-
pending motion for reconsideration. Id. at 15-16.


                                           -5-
J-A01009-21



of appeal. Id. at 11, 16.5       Moreover, Appellants assert that even if they

mistakenly served the incorrect judge, their actions constitute a harmless

error, as the trial court ultimately issued a Rule 1925(a) opinion. Id. at 15.

We agree with Appellants.

       Rule 902 provides, in relevant part:

       Failure of an appellant to take any step other than the timely filing
       of a notice of appeal does not affect the validity of the appeal, but
       it is subject to such action as the appellate court deems
       appropriate, which may include, but is not limited to, remand of
       the matter to the lower court so that the omitted procedural step
       may be taken.

Pa.R.A.P. 902. Thus, when an appellant fails to serve the notice of appeal on

the trial court pursuant to Rule 906(a)(2), this Court has discretion to take

any appropriate action, including a remand to the trial court for completion of

omitted procedural steps; however, a remand is not required.                          See

Casselbury v. American Food Service, 30 A.3d 510, 511 n.1 (Pa. Super.

2011). Moreover, we emphasize that an appellant’s lack of compliance with

Rule 906(a)(2) does not affect the validity of the appeal. Pa.R.A.P. 902. See

also Commonwealth v. Williams, 106 A.3d 583, 587 (Pa. 2014) (“A timely

notice   of   appeal     triggers    the       jurisdiction   of   the   appellate   court,

notwithstanding whether the notice of appeal is otherwise defective.”).

       In the instant matter, despite the delay caused by Appellants’

mistakenly serving their notice of appeal on Judge Walker, Judge Bertin
____________________________________________


5 Appellants indicate that it was not until Judge Walker issued a letter in
response to this Court’s notice of delinquent trial court record, that they
learned Judge Bertin is still serving on the bench. Id. at 11-12.

                                           -6-
J-A01009-21



eventually became aware of the appeal and issued an opinion, in which he had

the opportunity to state his findings of fact and address his reasons for

granting the preliminary injunction.    While we do not condone Appellants’

procedural error, we conclude that a remand is unnecessary because the error

has not hampered this Court’s review. See Casselbury, 30 A.3d at 511 n.1.

See also Meadows v. Goodman, 993 A.2d 912 (Pa. Super. 2010) (declining

to quash an appeal where the appellant failed to properly serve the trial court

with a copy of the appellant’s timely-filed notice of appeal).

      Regardless, “[o]ur Courts cannot decide moot or abstract questions, nor

can we enter a judgment or decree to which effect cannot be given.” Orfield

v. Weindel, 52 A.3d 275, 277 (Pa. Super. 2012) (citation omitted). “As a

general rule, an actual case or controversy must exist at all stages of the

judicial process, or a case will be dismissed as moot.” Id. at 277-78 (citation

omitted).

      An issue can become moot during the pendency of an appeal due
      to an intervening change in the facts of the case or due to an
      intervening change in the applicable law[.] In that case, an
      opinion of this Court is rendered advisory in nature. An issue
      before a court is moot if in ruling upon the issue the court cannot
      enter an order that has any legal force or effect.

                                       ***
      Nevertheless, this Court will decide questions that otherwise have
      been rendered moot when one or more of the following exceptions
      to the mootness doctrine apply: 1) the case involves a question of
      great public important, 2) the question is capable of repetition and
      apt to elude appellate review, or 3) a party to the controversy will
      suffer some detriment due to the decision of the trial court.




                                     -7-
J-A01009-21



Lico, Inc. v. Dougal, 216 A.3d 1129, 1132 (Pa. Super. 2019) (quoting In re

R.D., 44 A.3d 657, 680 (Pa. Super. 2012)).

       In the case sub judice, Appellants appeal from the order granting

PeopleShare’s request for injunctive relief, which by its own express terms, is

no longer in effect. See Order, 12/30/19 (imposing restrictions upon

Appellants for a period of one year from the entry of the order). 6      As such,

this appeal is moot.

       Moreover, our review of the record reveals that none of the exceptions

to the mootness doctrine applies in the present case. The matter does not

involve an issue of public importance, as it is “a private dispute revolving

around the enforcement of a non-compete agreement in the contract of a

single former employee.” Lico, Inc., 216 A.3d at 1132. Further, we discern

that the question of the enforceability of the Restrictive Covenant will not arise

again, because Mr. Vickery is no longer employed by PeopleShare. See id.

(citing Commonwealth v. Buehl, 462 A.2d 1316, 1319 (Pa. Super. 1983)

(explaining that “a case is capable of repetition, yet evading review[,] when

(1) the challenged action is in its duration too short to be fully litigated prior
____________________________________________


6  The preliminary injunction granted by the trial court is based on the
Restrictive Covenant entered between the parties. We observe that, by its
own terms, the Restrictive Covenant expired on May 8, 2020, one year from
the date of Mr. Vickery’s termination with PeopleShare. See Appellants’ Brief
at 35. We further note that whether the trial court abused its discretion by
extending the term of the restrictive period via the entry of its order is an
issue of contention on appeal. However, because both of these dates have
passed and neither the order nor the Restrictive Covenant are any longer in
effect, we need not determine which is the proper expiration date.


                                           -8-
J-A01009-21



to its cessation or expiration, and (2) there is a reasonable expectation that

the same complaining party will be subjected to the same action again”)

(internal brackets removed)). Lastly, the parties will not suffer any detriment

without this Court’s decision, as Appellants sought to overturn the

enforcement of the Restrictive Covenant, and that agreement has now

expired. PeopleShare cannot enforce the Restrictive Covenant now. See id.

at 1132-33.

      In sum, Appellants sought to overturn a preliminary injunction based on

a restrictive covenant, which has since expired. Thus, any ruling by this Court

would have no legal force or effect. As such, the issues herein are moot, and

we are constrained to dismiss this appeal. See id. at 1133.

      Appeal dismissed.

      Judge Strassburger did not participate in the consideration or decision

of this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2021




                                     -9-